 



Exhibit 10.3

CUSTODIAL AGREEMENT

          THIS CUSTODIAL AGREEMENT is made as of April 1, 2005 (as amended,
modified or supplemented from time to time, this “Agreement”), by and among
CATERPILLAR FINANCIAL SERVICES CORPORATION, as originator and as servicer (the
“Originator” and the “Servicer”, respectively), CATERPILLAR FINANCIAL FUNDING
CORPORATION, as seller (the “Seller”), CATERPILLAR FINANCIAL ASSET TRUST 2005-A
(the “Trust”), U.S. BANK NATIONAL ASSOCIATION, as trustee (the “Indenture
Trustee”), and U.S. BANK NATIONAL ASSOCIATION, as custodian (the “Custodian”).

RECITALS

          WHEREAS, before the Closing Date the Originator is the owner of the
Receivables;

          WHEREAS, pursuant to the Purchase Agreement, the Originator will sell
the Receivables to the Seller;

          WHEREAS, pursuant to the Sale and Servicing Agreement, the Seller will
sell the Receivables acquired pursuant to the Purchase Agreement to the Trust;

          WHEREAS, pursuant to the Indenture, the Trust will Grant to the
Indenture Trustee, as trustee all of the Trust’s right, title and interest in,
to and under the Receivables and the other assets of the Trust;

          WHEREAS, during such time as the Originator, the Seller, the Trust or
the Indenture Trustee owns or has an interest in the Receivables, such Person or
Persons shall be referred to herein as the “Receivables Holder,” and the
Custodian shall hold all Receivables for the benefit of the Originator, the
Seller, the Trust and the Indenture Trustee during such time as such Person is a
Receivables Holder;

          WHEREAS, in connection with the foregoing, the parties hereto desire
to provide for the custody and management of the Receivables transferred
pursuant to the Purchase Agreement, the Sale and Servicing Agreement and the
Indenture (each, a “Transfer”);

          WHEREAS, the Custodian is a financial institution regulated by the
Comptroller of the Currency of the United States;

          WHEREAS, the Originator, the Seller, the Trust and the Indenture
Trustee, during such time as each such Person is a Receivables Holder, desire to
have the Custodian (i) hold the Receivables as custodian for each such party,
(ii) take possession of the Contracts and the Receivable Files related to the
Receivables, along with certain other documents specified in this Agreement, as
the custodian for, and bailee of, such Receivables Holder in accordance with the
terms and conditions of this Agreement, and (iii) retain possession of the
Contracts and Receivable Files and such other documents as custodian for and
bailee of the Indenture Trustee; and the Custodian is willing and able to
perform the duties and obligations of a custodian and bailee as set forth
herein; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Servicer will act as servicer of the Receivables pursuant
to the Sale and Servicing Agreement.

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter set forth, the Originator, the Servicer, the Seller, the
Trust, the Indenture Trustee and the Custodian hereby agree as follows:

ARTICLE I

DEFINITIONS

          Section 1.1. Definitions. Certain capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
assigned them in the Sale and Servicing Agreement, dated as of April 1, 2005 (as
amended, modified or supplemented from time to time, the “Sale and Servicing
Agreement”), among the Trust, the Seller and the Servicer or in the Indenture,
dated as of April 1, 2005 (as amended, modified or supplemented from time to
time, the “Indenture”), between the Trust and the Indenture Trustee. All
references in this Agreement to Articles, Sections, Subsections and Exhibits are
to the same contained in or attached to this Agreement unless otherwise
specified. All terms defined in this Agreement shall have the defined meanings
when used in any certificate, notice or other document made or delivered
pursuant hereto unless otherwise defined therein. As used in this Agreement and
in any certificate or other document made or delivered pursuant hereto or
thereto, accounting terms not defined in this Agreement or in any such
certificate or other document, and accounting terms partly defined in this
Agreement or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles. To the extent that the definitions of accounting
terms in this Agreement or in any such certificate or other document are
inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained in this Agreement or in any such
certificate or other document shall control. The words “hereof,” “herein,”
“hereunder,” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement; the term “including” shall mean “including without limitation”; and
the term “or” is not exclusive. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

          Section 1.2. Interpretation of the Agreement. In interpreting any
mistake or ambiguity contained herein, the parties hereto agree to resolve any
such mistakes or ambiguities in favor of the Indenture Trustee.

ARTICLE II

CUSTODIAL ARRANGEMENT

          Section 2.1. Appointment as Custodian. Subject to the terms and
conditions hereof, the Seller, the Trust and the Indenture Trustee, as their
interests may appear, hereby appoint U.S. Bank National Association, and U.S.
Bank National Association hereby accepts

2



--------------------------------------------------------------------------------



 



such appointment, as Custodian to maintain custody of the Receivables, the
Contracts and the Receivable Files during such time as each such Person is a
Receivables Holder.

          Section 2.2. Maintenance of Office. The Custodian agrees to maintain
each Receivable File identified in Section 3.03 of the Sale and Servicing
Agreement and Section 2.04 of the Purchase Agreement at its office located at
4040 S. Eastern Avenue, Suite 344, Las Vegas, Nevada 89119, or at such of its
other offices in Nevada as Custodian shall designate from time to time after
giving the Originator, the Seller, the Trust, each of the Rating Agencies and
the Indenture Trustee prior written notice, which office shall be maintained
separate from the offices of the Originator, the Seller and the Servicer and
shall be at all times under the exclusive dominion of the Custodian. None of the
Custodian’s employees shall be employees of the Originator, the Seller, the
Servicer or any of the Servicer’s Affiliates.

ARTICLE III

CUSTODIAL ARRANGEMENT

          Section 3.1. Transfer of Receivables; Delivery of Documents. Within
30 days of the Closing Date, the Originator shall deliver, or cause to be
delivered, to the Custodian, the Receivable Files, including the Original
Contract evidencing each Receivable.

          On the date on which the Originator delivers the Receivable Files to
the Custodian (the “Delivery Date”), the Originator shall deliver to the
Custodian a transfer certificate in form of Exhibit C (a “Transfer
Certificate”), acknowledging the Transfer of the Receivables from the Originator
to the Seller pursuant to the Purchase Agreement. Upon its receipt of such
Transfer Certificate, the Custodian shall acknowledge such Transfer Certificate
(as provided thereon) and deliver to the Seller a Custodian Certification (as
defined in Section 3.2) (the “Seller’s Custodian Certification”) certifying that
it is holding the Receivable Files delivered to it by the Originator on behalf
of the Seller.

          Upon receipt of the Seller’s Custodian Certification, the Seller shall
deliver to the Custodian a Transfer Certificate acknowledging the Transfer of
the Receivables from the Seller to the Trust pursuant to the Sale and Servicing
Agreement. Upon its receipt of such Transfer Certificate, the Custodian shall
acknowledge such Transfer Certificate as provided thereon and deliver to the
Trust a Custodian Certification (the “Trust’s Custodian Certification”)
certifying that it is holding the Receivable Files delivered to it by the
Originator on behalf of the Trust.

          Upon receipt of the Trust’s Custodian Certification, the Trust shall
deliver to the Custodian a Transfer Certificate acknowledging the Transfer of
the Receivables from the Trust to the Indenture Trustee pursuant to the
Indenture. Upon its receipt of such Transfer Certificate, the Custodian shall
acknowledge such Transfer Certificate as provided thereon and deliver to the
Indenture Trustee a Custodian Certification (the “Trustee’s Custodian
Certification”) certifying that it is holding the Receivable Files delivered to
it by the Originator on behalf of the Indenture Trustee.

          Custodian hereby acknowledges receipt of the Purchase Agreement, the
Sale and Servicing Agreement and the Indenture. Custodian further acknowledges
that, on the Delivery

3



--------------------------------------------------------------------------------



 



Date and pursuant to this Agreement, the Purchase Agreement, the Sale and
Servicing Agreement and the Indenture, Custodian will be given possession of the
Receivable Files relating to the Receivables constituting a portion of the
Collateral, each of which Receivables will be described specifically on
Schedule A to each of the Purchase Agreement, the Sale and Servicing Agreement
and the Indenture, a copy of which will be delivered to Custodian simultaneously
with the delivery of the Receivable Files relating thereto. On and after the
Delivery Date and the completion of the Transfers described above, and so long
as this Agreement shall remain in effect, Custodian shall hold the Receivable
Files now and thereafter, from time to time, in its sole custody and control as
custodian for and bailee of the Indenture Trustee, as trustee, unless and until
released from the lien of the Indenture and otherwise in accordance with the
Sale and Servicing Agreement, in which event, Custodian shall hold the
Receivables and the Receivable Files as trustee and bailee for the benefit of
the applicable Receivables Holder.

          Section 3.2. Certification. Custodian shall hold all documents in each
Receivable File on behalf of the Indenture Trustee pursuant to this Agreement.
Upon consummation of a Transfer in accordance with terms hereof, Custodian
shall, with respect to the Receivables transferred to a Receivables Holder in
connection with a Transfer, number, execute and deliver to the applicable
Receivables Holder (with a copy to the Servicer) one or more certifications
(each, a “Custodian Certification”) in the form attached as Exhibit A. Upon
issuance of a Custodian Certification with respect to any Transfer, the
Custodian Certification relating to such Receivable previously delivered shall
be deemed and marked cancelled with respect to such Receivable.

          Section 3.3. Release of Receivable Files. From time to time and as
provided in the Sale and Servicing Agreement, Custodian is hereby authorized,
upon written request of Servicer (with the approval of the Indenture Trustee,
which approval shall not be unreasonably withheld) in the form annexed as
Exhibit B, to release to the Servicer the Receivable File related to any
Receivable or the specific documents identified in such request to the Servicer.
All documents so released to the Servicer shall be held by it in trust for the
benefit of the Indenture Trustee. Servicer shall return the Receivable File, or
such other documents which have been released to Servicer, to Custodian when
Servicer’s need therefor in connection with a foreclosure, modification,
termination or repossession no longer exists, unless the Receivable shall be
satisfied in full or liquidated, in which case, upon receipt of a certification
to such effect from Servicer to Custodian in the form annexed as Exhibit B, the
related Receivable File shall be released by Custodian to Servicer, and
Custodian shall thereupon reflect any such liquidation on the related
Receivable. Pursuant to Section 4.07 of the Sale and Servicing Agreement, (i)
the Servicer shall return a Receivable File released to it within five Business
Days of such release and (ii) if such Receivable File has not been returned to
the Custodian within such five Business Day period, the Servicer shall
repurchase the related Receivable.

          Notwithstanding anything herein or in any other Basic Document to the
contrary, (i) the Servicer shall return any Receivable File released to it in
connection with a modification or extension of a Receivable to the Custodian on
the same day such file is released and (ii) the Custodian shall not release a
Receivable File to the Servicer in connection with a modification or extension
of a Receivable if, after giving effect to the release of such Receivable File,
the aggregate Principal Balance of all Receivables having released Receivable
Files in connection with modifications and extensions exceeds $500,000.

4



--------------------------------------------------------------------------------



 



          Section 3.4. Purchase; Payment In Full. Upon the purchase of any
Receivable pursuant to Section 3.02, 3.05 or 4.07 of the Sale and Servicing
Agreement or Section 6.02 of the Purchase Agreement, or upon the payment in full
of any Receivable, which shall be evidenced by Custodian’s receipt of the
request for release in the form annexed hereto as Exhibit B, Custodian shall
promptly release the related Receivable File to Servicer and the security
interest in such Receivable and related Receivable File granted by the Trust to
the Indenture Trustee pursuant to the Indenture shall terminate without any
further action by the Custodian, the Originator, the Seller or the Indenture
Trustee.

          Section 3.5. Other Duties of Custodian. The Custodian shall have and
perform the other following powers and duties:

     (a) Safekeeping. To segregate the Receivables and Receivable Files from all
other receivables, leases and installment sale contracts and similar records in
its possession, to identify the Receivable Files as being held and to hold the
Receivable Files for and on behalf of the Receivables Holders (which, on and
after the Delivery Date, shall be the Indenture Trustee), to maintain accurate
records pertaining to each Contract and Receivable in the Receivable Files, to
provide monthly a list of all Receivable Files held by it, together with a
current exception report, and to provide such information as is necessary to
enable the Servicer to deliver the reports and notifications required by
Section 4.09 of the Sale and Servicing Agreement. Custodian will promptly report
to the Indenture Trustee any failure on its part to hold the Receivable Files as
herein provided and promptly take appropriate action to remedy any such failure.

     (b) Administration; Reports. In general, to attend to all non-discretionary
details in connection with maintaining custody of the Receivable Files on behalf
of the Receivables Holders as may be expressly provided herein or as may be
required or customary for a custodian or bailee. In addition, Custodian shall
assist the Indenture Trustee and the Servicer (at Servicer’s cost) generally in
the preparation of reports to holders or to regulatory bodies to the extent
necessitated by Custodian’s custody of the Receivable Files.

          Section 3.6. Access to Records. Custodian shall permit the Indenture
Trustee and its duly authorized agents, attorneys or auditors to inspect the
Receivable Files and the books and records maintained by the Custodian pursuant
hereto at such reasonable times as they may reasonably request, subject only to
compliance with the terms of the Sale and Servicing Agreement.

          Section 3.7. Instructions; Authority to Act. The Custodian shall be
deemed to have received proper instructions with respect to the Receivable Files
upon its receipt of written instructions signed by a Responsible Officer of the
Indenture Trustee and may conclusively rely on such instructions. In addition,
the Custodian may conclusively rely upon any release request delivered to it in
the form attached as Exhibit B duly executed by an authorized officer of the
Servicer as set forth on Annex 1 to Exhibit B and, if required by the terms
thereof, by the Indenture Trustee.

5



--------------------------------------------------------------------------------



 



ARTICLE IV

OWNERSHIP AND TRANSFER OF RECEIVABLES

          Section 4.1. Transfer of Receivables. The delivery of Receivables in
connection with any Transfer shall occur in the following manner:

     (i) Upon receipt of a Transfer Certificate, Custodian shall deliver a
Custodian Certification certifying that it is holding the Receivable Files
delivered to it on behalf of the transferee referred to in such Transfer
Certificate;

     (ii) Custodian shall within 15 days of its receipt of the delivery of the
Receivable Files:

     (a) determine whether each Receivable File listed on the Schedule of
Receivables has been delivered to Custodian, and whether Custodian is able to
deliver a Custodian Certification certifying that it is in possession of each
Receivable File;

     (b) promptly advise the applicable Receivables Holder, the Indenture
Trustee, the Originator, the Servicer, the Seller and each of the Rating
Agencies by telephone or by facsimile transmission if it determines that any
Receivable File referred to in clause (a) above has not been so delivered and
take no further action under this Section 4.1 until it determines that such
Receivable File has been so delivered; and

     (c) upon determining that such Receivable File has been so delivered,
Custodian shall issue and deliver to applicable Receivables Holder a Custodian
Certification certifying that it is in possession of each Receivable File.

          Section 4.2. Substitution and Purchase of Receivables. The purchase of
Receivables pursuant to Section 6.02 of the Purchase Agreement and Section 3.02,
Section 3.05(b) or Section 4.07 of the Sale and Servicing Agreement shall occur
in the following manner:

     (i) On or before the date of such purchase, the Servicer shall send the
Indenture Trustee notice, with a copy to Custodian, indicating the Receivables
to be purchased and the aggregate purchase prices to be paid on such date.

     (ii) Upon receiving written confirmation in the form annexed as Exhibit B,
from the Seller and the Trust that they have received the applicable Purchase
Amount, Custodian shall return to the applicable party (as identified to the
Custodian by the Indenture Trustee) Receivable Files related to the Receivables
purchased on such date.

          Section 4.3. No Service Charge for Transfer of Receivables. No service
charge shall be made for any transfer of Receivables, but Custodian may require
payment from the

6



--------------------------------------------------------------------------------



 



relevant transferor (other than the Indenture Trustee) of a sum sufficient to
cover any tax or governmental charge that may be imposed in connection with any
transfer of Receivables.

          Section 4.4. Defeasance. When a Receivable is purchased by the
Servicer, the Seller or the Originator pursuant to the terms of the Purchase
Agreement and the Sale and Servicing Agreement, the applicable Receivables
Holder’s interest in such Receivable and all Collateral with respect to such
Receivable shall terminate, such Receivable and related Collateral shall be
conveyed to the Servicer, the Seller or the Originator, as applicable, and the
Receivables Holder’s rights, title and interest therein shall cease, and the
Indenture Trustee shall execute such instruments acknowledging termination and
discharge of such pledge and security interest as are required by applicable
law.

ARTICLE V

CUSTODIAN

          Section 5.1. Representations, Warranties and Covenants of Custodian.
Custodian hereby represents and warrants to, and covenants with, the Originator,
the Seller, the Servicer, the Trust and the Indenture Trustee, that as of the
date of each Custodian Certification:

     (i) Custodian is duly organized, validly existing and in good standing
under the laws of the United States;

     (ii) Custodian has the full power and authority to hold each Receivable, to
hold title to the Receivables as custodian on behalf of the Receivables Holders,
and to execute, deliver and perform, and to enter into and consummate all
transactions contemplated by this Agreement, has duly authorized the execution,
delivery and performance of this Agreement, has duly executed and delivered this
Agreement, and this Agreement constitutes a legal, valid and binding obligation
of Custodian, enforceable against it in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies;

     (iii) Neither the execution and delivery of this Agreement, the delivery of
Receivables to Custodian, the issuance of the Custodian Certifications, the
consummation of the transactions contemplated hereby or thereby, nor the
fulfillment of or compliance with the terms and conditions of this Agreement
will conflict with or result in a breach of any of the terms, conditions or
provisions of Custodian’s charter or bylaws or any agreement or instrument to
which Custodian is now a party or by which it is bound, or constitute a default
or result in an acceleration under any of the foregoing, or result in the
violation of any law, rule, regulation, order, judgment or decree to which
Custodian or its property is subject; except that no representation or warranty
is made as to compliance with laws and regulations, other than those of the
United States and the State of Illinois, relating to qualifications, licensure
or regulation of custodians of receivables originated in states other than
Illinois;

7



--------------------------------------------------------------------------------



 



     (iv) Custodian does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

     (v) To Custodian’s knowledge after due inquiry, there is no litigation
pending or threatened, which if determined adversely to Custodian, would
adversely affect the execution, delivery or enforceability of this Agreement, or
any of the duties or obligations of Custodian hereunder, or which would have a
material adverse effect on the financial condition of Custodian;

     (vi) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by Custodian of or compliance by Custodian with this Agreement or
the consummation of the transactions contemplated hereby; except that no
representation or warranty is made as to consents, approvals, authorizations or
orders of any courts or governmental agencies or bodies, other than those of the
United States and the State of Illinois, relating to qualifications, licensure
or regulation of custodians of receivables originated in states other than
Illinois;

     (vii) Upon written request of the Indenture Trustee, Custodian shall take
such steps as requested by the Indenture Trustee to protect or maintain any
interest in any Receivable; and

     (viii) The Custodian has not been notified by any party other than the
Originator, the Seller, the Trust and the Indenture Trustee that any such third
party claims an interest in the Receivables or the Receivable Files nor is any
such party requesting the Custodian to act as a bailee with respect to the
Receivables or the Receivable Files.

          Custodian makes no representations or warranties as to the validity,
legality, sufficiency, enforceability, perfection, genuineness or prior recorded
status of any of the documents contained in each Receivable File or the
collectability, insurability, effectiveness or suitability of any Receivable.

          Section 5.2. Charges and Expenses. The Seller will pay all fees of
Custodian in connection with the performance of its duties hereunder in
accordance with written agreements to be entered into from time to time between
the parties hereto and Custodian, including fees and expenses of counsel
incurred by Custodian in the performance of its duties hereunder; provided,
however, that (i) Custodian shall in no event acquire any lien upon any
Receivable deposited under this Agreement or the Purchase Agreement or the Sale
and Servicing Agreement, or any claim against any Receivables Holder by reason
of the failure of the Seller to pay any of such charges or expenses and (ii) in
the event the Seller fails to pay the fees and expenses of Custodian as set
forth in such written agreements, Custodian shall have no obligation to take
actions or incur costs in connection with this Agreement unless the Seller or
another Person has made adequate provision for payment of Custodian’s fees and
expenses. The Seller shall indemnify the Custodian against payment of any
documentary stamp taxes, intangible taxes and

8



--------------------------------------------------------------------------------



 



other similar taxes, penalties and interest incurred in connection with the
Receivables and the transactions contemplated hereby.

          Section 5.3. No Adverse Interests. Custodian covenants and warrants to
the Originator, the Seller, the Servicer, the Trust and the Indenture Trustee,
that as of the date of each Custodian Certification: (i) it holds no adverse
interest, by way of security or otherwise, in any Receivable; and (ii) the
execution of this Agreement and the creation of the custodial relationship
hereunder does not create any interest, by way of security or otherwise, of
Custodian in or to any Receivable, other than Custodian’s rights as custodian
hereunder.

          Section 5.4. Inspections. Upon reasonable prior written notice to
Custodian, the Servicer, the Seller, the Indenture Trustee, the Trust and such
Person’s agents, accountants, attorneys and auditors will be permitted during
normal business hours to examine Custodian’s documents, records and other papers
in possession of or under the control of Custodian relating to the Receivables.

          Section 5.5. Insurance. Custodian shall, at its own expense, maintain
at all times during the existence of this Agreement and keep in full force and
effect, (1) fidelity insurance, (2) theft of documents insurance, and
(3) forgery insurance subject to deductibles, all as is customary for amounts
and with insurance companies reasonably acceptable to the Servicer and the
Indenture Trustee. A certificate of the respective insurer as to each such
policy or a blanket policy for such coverage shall be furnished to the Servicer
or the Indenture Trustee, upon request, containing the insurer’s statement or
endorsement that such insurance shall not terminate prior to receipt by such
party, by registered mail, of 10 days advance notice thereof.

          Section 5.6. Limitation of Liability. Custodian assumes no obligation,
and shall be subject to no liability, under this Agreement, except for its
negligence or willful misconduct in the performance of the obligations and
duties as are specifically set forth herein. Custodian shall not be liable for
any action or non-action by it in reliance on advice of counsel believed by it
in good faith to be competent to give such advice. Custodian may rely and shall
be protected in acting upon any written notice, order, request, direction or
other document believed by it to be genuine and to have been signed or presented
by the proper party or parties. Except with respect to the willful misconduct of
the Custodian, neither the Custodian nor its directors, officers and agents
shall be held liable for any indirect or consequential damages resulting from
any action taken or omitted to be taken by it or them under or in connection
with this Agreement, even if advised of the possibility of such damages. The
provisions of this Section 5.6 shall survive the termination of this Agreement.

          Section 5.7. Indemnification. Servicer agrees to indemnify Custodian
against, and to hold it harmless from, any liabilities, and any related
out-of-pocket expenses, which it may incur in connection with this Agreement,
the Sale and Servicing Agreement, the Purchase Agreement or the Custodian
Certifications, other than any liabilities and expenses arising out of
Custodian’s negligence or willful misconduct. The Custodian agrees to indemnify,
defend and hold harmless the Indenture Trustee against any liability to
Noteholders or Certificateholder arising out of the negligence or willful
misconduct of the Custodian (a) in the preparation or execution of any Custodian
Certification or (b) resulting in the loss of Receivable Files in the custody of
the Custodian. This indemnity shall include indemnification as to reasonable

9



--------------------------------------------------------------------------------



 



attorneys’ fees and costs, whether or not suit be brought, and including such
fees and costs on appeal. The Indenture Trustee shall give prompt written notice
to the Custodian of any claim for which indemnity is or may be sought and shall
afford to the Custodian the opportunity to defend such claim.

          Section 5.8. Further Rights of Custodian.

     (a) If the Custodian is at any time uncertain of its obligations hereunder,
the Custodian, upon prior written notice to the Indenture Trustee, the Trust,
the Originator, the Seller and the Servicer, may refrain from taking any action
with respect to such matter until such uncertainty is removed. If conflicting
demands are made on the Custodian with respect to any matter, the Indenture
Trustee’s demand shall control, except during the period prior to the issuance
of the Trustee’s Custodian Certification pursuant to Section 3.1 hereof, when
the applicable Receivables Holder’s demand shall control and the Custodian shall
have the right to rely on such controlling demand. The Custodian shall have the
right in any such case to interplead any or all of the documents contained in
the Receivable Files in a court of competent jurisdiction and, upon delivery
thereof, shall have no further obligations thereunder with respect to such
documents.

     (b) The obligations of the Custodian shall be determined solely by the
express provisions of this Agreement. No representation, warranty, covenant or
obligation of the Custodian shall be implied with respect to this Agreement or
the Custodian’s service hereunder. Without limiting the generality of the
foregoing statement, except as specifically required herein, the Custodian shall
be under no obligation to inspect, review or examine the Receivable Files to
determine that the contents thereof are complete, genuine, enforceable or
appropriate for the represented purpose or that they have been actually recorded
or filed in required offices or that they are other than what they purport to be
on their face.

     (c) No provision of this Agreement shall require the Custodian to spend or
risk its own funds or otherwise incur financial liability in performance of its
duties under this Agreement unless, pursuant to Section 5.2 hereof, adequate
provision has been made for the reimbursement of the Custodian’s expenses
hereunder.

ARTICLE VI

MISCELLANEOUS PROVISIONS

          Section 6.1. Amendment. This Agreement may be amended from time to
time by Custodian, the Originator, the Seller, the Servicer, the Trust and the
Indenture Trustee by written agreement signed by such parties and upon
satisfaction of the Rating Agency Condition.

          Section 6.2. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS OF LAW), AND

10



--------------------------------------------------------------------------------



 



THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

          Section 6.3. Notices. All demands, notices and communication hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by overnight mail, certified mail or registered mail,
postage prepaid, to (i) in the case of the Servicer and the Originator,
Caterpillar Financial Services Corporation, 2120 West End Avenue, Nashville,
Tennessee 37203-0001, (ii) in the case of the Seller, Caterpillar Financial
Funding Corporation, 4040 S. Eastern Avenue, Suite 344, Las Vegas, Nevada 89119,
(iii) in the case of the Trust, c/o Chase Bank USA, National Association, as
Owner Trustee, c/o JPMorgan Chase, N.A., 500 Stanton Christiana Road, OPS4, 3rd
Floor, Newark, Delaware 19713, with a copy to the Administrator, Caterpillar
Financial Services Corporation, 2120 West End Avenue, Nashville, Tennessee
37203-0001, (iv) in the case of the Indenture Trustee, U.S. Bank National
Association, 209 South LaSalle Street, Suite 300, Chicago, Illinois 60604,
(v) in the case of the Custodian, U.S. Bank National Association, 209 South
LaSalle Street, Suite 300, Chicago, Illinois 60604, and (vi) in the case of the
Rating Agencies, at their respective addresses set forth in the Sale and
Servicing Agreement, and, in each such case, at such other addresses as may
hereafter be furnished to each party hereto in writing.

          Section 6.4. Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.

          Section 6.5. No Partnership. Nothing herein contained shall be deemed
or construed to create a co-partnership or joint venture between Custodian and
the other parties hereto.

          Section 6.6. Termination of Agreement. This Agreement shall be
terminated upon termination of the Sale and Servicing Agreement or at the option
of Indenture Trustee on 30 days written notice to Custodian, the Servicer, the
Seller, the Trust and the Originator. Concurrently with, or as soon as
practicable after, the termination of this Agreement, Custodian shall redeliver
the Receivable Files to the Indenture Trustee at such place as the Indenture
Trustee may reasonably designate and until such redelivery, Custodian shall hold
such Receivable Files in its sole custody and control as custodian for and
bailee of the Indenture Trustee. In connection with the administration of this
Agreement, Custodian and the Indenture Trustee may agree from time to time upon
the interpretation of the provisions of this Agreement, as such interpretation
may in their opinion be consistent with the general tenor and purposes of this
Agreement, any such interpretation to be signed and annexed hereto.

          Section 6.7. Counterparts. This Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute but one and
the same instrument.

11



--------------------------------------------------------------------------------



 



          Section 6.8. Assignment. No party hereto shall sell, pledge, assign or
otherwise transfer this Agreement without the prior written consent of the other
parties hereto and satisfaction of the Rating Agency Condition.

          Section 6.9. Headings. Section headings are for reference purposes
only and shall not be construed as a part of this Agreement.

          Section 6.10. Advice of Counsel. Custodian shall be entitled to rely
and act upon advice of counsel with respect to its performance hereunder as
Custodian and shall be without liability for any action reasonably taken
pursuant to such advice, provided that such action is not in violation of
application federal or state law. This paragraph shall not negate Custodian’s
obligations under Section 5.7.

          Section 6.11. No Petition. Custodian, by entering into this Agreement,
hereby covenants and agrees that it will not at any time (whether or not this
Agreement has been terminated) institute against the Seller or the Trust, or
join in any institution against the Seller or the Trust of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Certificate, the Notes, this
Agreement or any of the other Basic Documents.

          Section 6.12. Resignation of Custodian.

     (a) The Custodian may at any time resign and terminate its obligations
under this Agreement upon at least 90 days’ prior written notice to the Servicer
and the Indenture Trustee. The Custodian may be removed at any time at the
written request of the Indenture Trustee. In the event of such resignation or
removal, the Indenture Trustee shall appoint a successor custodian acceptable to
the Servicer, which appointment must satisfy the Rating Agency Condition. If the
Indenture Trustee fails to appoint a successor custodian within 30 days, the
Servicer shall appoint a successor custodian. In no event shall the resignation
of the Custodian be effective until a successor custodian is duly appointed
hereunder. One original counterpart of such instrument of appointment shall be
delivered to each of the Servicer, the Custodian and the successor custodian.
The Servicer shall notify the Rating Agencies of any such resignation or removal
and the appointment of a successor custodian.

     (b) In the event of any resignation, the Custodian shall promptly transfer
to the successor custodian (or to the Indenture Trustee if no successor
custodian has been appointed) all of the Receivables (including the Receivable
Files) in its possession under this Agreement and take such other action as may
be requested by the Indenture Trustee to effect the transfer of the Custodian’s
Receivable Files to the successor custodian, which shall provide a written
receipt for all such transferred documents and instruments. On completion of
such transfer, the Custodian shall be relieved of all further responsibilities
and obligations hereunder.

12



--------------------------------------------------------------------------------



 



          Section 6.13. Limitation of Liability of Indenture Trustee and Owner
Trustee.

     (a) Notwithstanding anything contained herein to the contrary, in no event
shall U.S. Bank National Association in its individual capacity have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer.

     (b) Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by Chase Bank USA, National Association, not
in its individual capacity but solely as Owner Trustee, and in no event shall
Chase Bank USA, National Association have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer. For
all purposes of this Agreement, in the performance of any duties or obligations
of the Issuer hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Article VI, VII and VIII of the
Trust Agreement.

[Signature Pages Follow]

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their names to be
signed hereto by their respective officers thereunto duly authorized, all as of
the day and year first above written.

              ORIGINATOR
 
            CATERPILLAR FINANCIAL SERVICES     CORPORATION
 
       

  By:    

       

           Name:

           Title:
 
            SERVICER
 
            CATERPILLAR FINANCIAL SERVICES     CORPORATION, as Servicer
 
       

  By:    

       

           Name:

           Title:
 
            SELLER
 
            CATERPILLAR FINANCIAL FUNDING     CORPORATION, as Seller
 
       

  By:    

       

           Name:

           Title:

Custodial Agreememt

 



--------------------------------------------------------------------------------



 



              TRUST
 
            CATERPILLAR FINANCIAL ASSET TRUST     2005-A
 
       

  By:   CHASE BANK USA, NATIONAL ASSOCIATION, not
in its individual capacity but solely as
Owner Trustee under the Trust Agreement
 
       

  By:   /s/ John Cashin

       

           Name: John Cashin

           Title: Vice President
 
            INDENTURE TRUSTEE
 
            U.S. BANK NATIONAL ASSOCIATION, as     Indenture Trustee
 
       

  By:   /s/ Melissa Rosal

       

           Name: Melissa Rosal

           Title: Vice President
 
            CUSTODIAN
 
            U.S. BANK NATIONAL ASSOCIATION, as     Custodian
 
       

  By:   /s/ Melissa Rosal

       

           Name: Melissa Rosal

           Title: Vice President

Custodial Agreememt

 



--------------------------------------------------------------------------------



 



EXHIBIT A

CUSTODIAN CERTIFICATION

Certification No.          

[DATE]

     
To:
  [SELLER]

  [TRUST]

  [INDENTURE TRUSTEE]

         

  Re:   Custodial Agreement, dated as of April 1, 2005 (the “Custodial
Agreement”), by and among Caterpillar Financial Services Corporation (the
“Originator”), Caterpillar Financial Services Corporation, as Servicer (the
“Servicer”), Caterpillar Financial Funding Corporation (the “Seller”),
Caterpillar Financial Asset Trust 2005-A (the “Trust”), U.S. Bank National
Association, as Indenture Trustee (the “Indenture Trustee”) and U.S. Bank
National Association, as Custodian (the “Custodian”)

Gentlemen:

          [In accordance with the provisions of Section 4.1 of the
above-referenced Custodial Agreement, the Custodian hereby certifies (i) that it
has received the Receivable Files delivered to it by the Originator, and
(ii) that as to each Receivable, Custodian holds such Receivable and the other
documents in the related Receivable File in its name as custodian solely on
behalf of and for the benefit of [the Seller] [the Trust] [the Indenture
Trustee], without written notice (a) of any adverse claims, liens or
encumbrances, (b) that any Receivable was overdue or has been dishonored, (c) of
evidence on the face of any Receivable or other document in the Receivable File
of any security interest therein, or (d) of any defense against or claim to the
Receivable by any other party.] [In accordance with the provisions of
Section 4.1 of the above-referenced Custodial Agreement, the Custodian hereby
certifies that it has received all of the Receivable Files identified on the
Receivable Schedule (the “Receivable Schedule”) attached hereto dated as of
April 1, 2005. The undersigned, as Custodian, confirms that the Receivable
number in each Receivable File conforms to the respective Receivable number
listed on the Receivable Schedule.] Capitalized terms used herein without
definition shall have the meanings ascribed to them in the Custodial Agreement.

          Custodian makes no representations or warranties as to the validity,
legality, sufficiency, enforceability, genuineness or prior recorded status of
any of the documents contained in each Receivable File or the collectability,
insurability, effectiveness or suitability of any Receivable.

A-1



--------------------------------------------------------------------------------



 



          [Upon repurchase of the Receivables to which this Custodian
Certification relates and payment of the applicable repurchase price, the
Receivables to which this Custodian Certification relates shall be returned and
released by Custodian to the Person paying such repurchase price, and this
Custodian Certification shall be and be deemed to be canceled by Custodian and
of no force and effect.]

                    as Custodian
 
       

  By    

       

      Name:

      Title:

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

REQUEST FOR RELEASE OF DOCUMENTS

[DATE]

To:     [Custodian]

         

  Re:   Custodial Agreement, dated as of April 1, 2005, by and among Caterpillar
Financial Services Corporation (the “Originator”), Caterpillar Financial
Services Corporation, as Servicer (the “Servicer”), Caterpillar Financial
Funding Corporation (the “Seller”), Caterpillar Financial Asset Trust 2005-A
(the “Trust”), U.S. Bank National Association, as Indenture Trustee (the
“Indenture Trustee”) and U.S. Bank National Association, as Custodian
(“Custodian”)                              

          In connection with the administration of the Receivables held by you
as Custodian under the above-referenced Custodial Agreement, [___], on behalf of
[___], requests the release, and acknowledges receipt, of the following for the
Receivable described below, for the reason indicated:

                      A.   Documents Released    
 
                              1a.     Installment Sale Contract or
Lease   b.      Principal Balance          

                   
 
                   

        2.     Other documents:    

                   
 
                                     
 
                                     
 
                                     

                  B.   Obligor’s Name, Address & Zip Code:
 
                C.   Receivable Number:
 
                D.   Reason for Requesting Documents (check one)
 
               

        1.     Receivable Paid in Full.

               
 
               

        2.     Receivable Repurchased Pursuant to the Purchase Agreement or the
Sale and Servicing Agreement.

               
 
               

        3.     Receivable Liquidated.

               
 
               

        4.     Receivable in Foreclosure or Repossession Proceedings.

               
 
               

        5.     Receivable to be modified or extended.

               

          If box 1, 2 or 3 above is checked, and if all or part of Receivable
File was previously released to us, please release to us our previous receipt on
file

B-1



--------------------------------------------------------------------------------



 



with you, as well as any additional documents in your possession relating to the
above specified Receivable. If box 1, 2 or 3 is checked, evidence of receipt of
payment by the Indenture Trustee is required prior to release.

          If box 4 or 5 above is checked, upon our return of all of the above
documents to you as Custodian, please acknowledge your receipt by signing in the
space indicated below, and returning this form.

          If box 5 above is checked, after giving effect to such release, the
aggregate Principal Balance of all Receivables released in connection with
modifications and extensions shall not exceed $500,000. In addition, upon return
of the Receivable File, we are deemed to certify that the Receivable File as
returned contains the related Receivable as so modified and extended.

          If box 1, 2 or 3 above is checked, this request is only valid if also
executed by the Seller and the Indenture Trustee.

          Documents released hereby in connection with a modification or
extension must be returned to the Custodian on the same Business Day of release.

              CATERPILLAR FINANCIAL SERVICES     CORPORATION, as Servicer
 
       

  By    

       

      Name:

      Title:

      Date:
 
           
[                                                                                                    ]
 
             

  By    

       

      Name:

      Title:

      Date:

          Documents returned to Custodian:    
 
              as Custodian    
 
       
By
       

       

  Name:    

  Title:    

  Date:    

B-2



--------------------------------------------------------------------------------



 



ANNEX 1

Authorized Officers of Servicer

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C

TRANSFER CERTIFICATE

     
U.S. Bank National Association,
   
as Custodian under the
   
Custodial Agreement (defined below)
  [DATE]
209 South LaSalle Street, Suite 300,
   
Chicago, Illinois 60604
   

     
Re:
  Custodial Agreement, dated as of April 1, 2005 (the “Custodial Agreement”), by
and among Caterpillar Financial Services Corporation (the “Originator”),
Caterpillar Financial Services Corporation, as Servicer (the “Servicer”),
Caterpillar Financial Funding Corporation (the “Seller”), Caterpillar Financial
Asset Trust 2005-A (the “Trust”), U.S. Bank National Association, as Indenture
Trustee (the “Indenture Trustee”) and U.S. Bank National Association, as
Custodian (“Custodian”)

To whom it may concern:

          Pursuant to Sections 3.1 and 4.1 of the above-referenced Custodial
Agreement (capitalized terms used herein but not otherwise defined shall have
the same meanings assigned to such terms in the Custodial Agreement), we hereby
advise you of the Transfer by the undersigned to [the Seller][the Trust][the
Indenture Trustee] of the Receivables identified on the Receivable Schedule[s]
attached [hereto] [to the [Seller’s Custodian Certification] [Trust’s Custodian
Certification] with respect to the undersigned which we are delivering to you
for cancellation]. You are instructed to hold such Receivables for [the Seller]
[the Trust] [the Indenture Trustee] and to deliver to [the Seller][the
Trust][the Indenture Trustee] a [Seller’s] [Trust’s] [Trustee’s] Custodian
Certification acknowledging that you hold such Receivables.

              Very truly yours,
 
       

  By    

       

      Name:

      Title:

The Custodian hereby acknowledges receipt of the foregoing instructions and
agrees to hold such Receivables solely for [the Seller] [the Trust] [the
Indenture Trustee] pursuant to the Custodial Agreement.

          U.S. BANK NATIONAL ASSOCIATION    
 
       
By:
       

 

--------------------------------------------------------------------------------

   

  Name:    

  Title:    

C-1



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

CUSTODIAL AGREEMENT

among

CATERPILLAR FINANCIAL SERVICES CORPORATION

Originator and Servicer

CATERPILLAR FINANCIAL FUNDING CORPORATION

Seller

CATERPILLAR FINANCIAL ASSET TRUST 2005-A

Issuer

and

U.S. BANK NATIONAL ASSOCIATION

Indenture Trustee and Custodian

Dated as of April 1, 2005



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
Section 1.1. Definitions
    2  
Section 1.2. Interpretation of the Agreement
    2  
ARTICLE II CUSTODIAL ARRANGEMENT
    2  
Section 2.1. Appointment as Custodian
    2  
Section 2.2. Maintenance of Office
    2  
ARTICLE III CUSTODIAL ARRANGEMENT
    3  
Section 3.1. Transfer of Receivables; Delivery of Documents
    3  
Section 3.2. Certification
    4  
Section 3.3. Release of Receivable Files
    4  
Section 3.4. Purchase; Payment In Full
    5  
Section 3.5. Other Duties of Custodian
    5  
Section 3.6. Access to Records
    6  
Section 3.7. Instructions; Authority to Act
    6  
ARTICLE IV OWNERSHIP AND TRANSFER OF RECEIVABLES
    6  
Section 4.1. Transfer of Receivables
    6  
Section 4.2. Substitution and Purchase of Receivables
    7  
Section 4.3. No Service Charge for Transfer of Receivables
    7  
Section 4.4. Defeasance
    7  
ARTICLE V CUSTODIAN
    7  
Section 5.1. Representations, Warranties and Covenants of Custodian
    7  
Section 5.2. Charges and Expenses
    9  
Section 5.3. No Adverse Interests
    9  
Section 5.4. Inspections
    9  
Section 5.5. Insurance
    9  
Section 5.6. Limitation of Liability
    10  
Section 5.7. Indemnification
    10  
Section 5.8. Further Rights of Custodian
    10  
ARTICLE VI MISCELLANEOUS PROVISIONS
    11  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 6.1. Amendment
    11  
Section 6.2. Governing Law
    11  
Section 6.3. Notices
    11  
Section 6.4. Severability of Provisions
    11  
Section 6.5. No Partnership
    12  
Section 6.6. Termination of Agreement
    12  
Section 6.7. Counterparts
    12  
Section 6.8. Assignment
    12  
Section 6.9. Headings
    12  
Section 6.10. Advice of Counsel
    12  
Section 6.11. No Petition
    12  
Section 6.12. Resignation of Custodian
    12  
Section 6.13. Limitation of Liability of Indenture Trustee and Owner Trustee
    13  

EXHIBIT A CUSTODIAN CERTIFICATION
    A-1  
EXHIBIT B REQUEST FOR RELEASE OF DOCUMENTS
    B-1  
EXHIBIT C TRANSFER CERTIFICATE
    C-1            

ii



--------------------------------------------------------------------------------



 



An extra section break has been inserted above this paragraph. Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities. Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.

3